DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the closest prior art Cohen et al (US 10,254,499 B1) teaches multi-material extrusion process where wire is embedded within thermoplastic polymer to form various types of 3D printed devices (see abstract; Background/Summary) and including composite containing metal  or boron nitride.  However, Cohen et al fail to teach method of three-dimensionally printing a sharpening tool comprising: 
extruding an abrasive ink with at least one of an abrasive component, the abrasive component being chosen from the group consisting of diamond, cubic boron nitride, zirconia, aluminum oxide, sapphire, silicon carbide, and garnet;
forming a first layer of a first plurality of filaments with the extruded abrasive ink, each of the first plurality of filaments having a vertically facing surface and an horizontally facing surface, at least a portion of the horizontally facing surfaces of each of the first plurality of filaments abutting against, and at least partially merging with, at least a portion of the horizontally facing surfaces of at least one other of the first plurality of filaments; and
laying down a second layer formed of a second plurality of filaments, each of the second plurality of filaments having a vertically facing surface and an horizontally facing surface…as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US 11,318,564 B2; US 11,269,311 B2; US 11,225,026 B2; US 9,844,853 B2; US 2020/0070311.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743